QBfficeof tip Bttotnep 65eneral
                                      #Mateof &exae
DAN MORALES                                    July 8.1992
 Al-rORNEY
        GENERAL
     Honorable Mike Driscog                    Opinion No. DM-139
     Harris County Attorney
     1001 Preston, suite 634                   Re: Whether a justice of the peace is
     Houston, Texas 77002-1891                 required to maintain a hard copy of the
                                               crimbml docket if he or she has chosen to
                                               maintain such records electronically (RQ-66)

     Dear Mr. Driscolh

            Article 45.13 of the Code of Criminal Procedure requires justices of the
     peace and municipal court judges to maintain a docket of criminal proceedings in
     their respective courts and authorizes the use of electronic data processing
     equipment to perform this function:

                     The information in the docket may be processed and stored
                by the use of electronic data processing equipment, at the
                discretion of the justice of the peace or the municipal court
                judge.

     Code Crim. Proc. art. 4513(b). You ask whether a justice of the peace who elects to
     process and store the court’s criminal docket electronically is required to maintain a
     printed copy of the docket.

             A docket is generally described as a formal record containing brief entries of
     the proceedings in a court of justice. BLACK’LAWS    DIC~ONARY 431(5tb ed. 1979).
     A docket entry has been characterized as a memorandum made for the convenience
     of a trial court and its staff. See Energo Int’l Co+ v. Modem Indw. Hearing, 722
S.W.2d 149 (Tex. App.-Dallas 1986, no writ); Gainesville Gil & Gus Co. v. Fam
     Credi Bank of Ti,     795 S.W.2d 826 (Tex. App.-Texarkana 1990, no writ).’ Article


             bhhough    a    docketentry constitute part of the court record, Petroleum Equip. Fin Cap v.
     Fim Nat? Bank of Fan Worth,622 S.W2d I52 (Tu. App.-FortWorth1981, wit rc.Pdn.r.c.),it does
     not coostitutcpart of the judgmentin a particularcase. Goinmik CJif& Gus, 795 S.WZd826. A
     docketentrymaysupplyfactsin certainsituations,but it carm~be usedto contradictor prevailover
     the final judicial order. N-S-W Corp. Y. SncN, 561 SW2.d7% (Tu. 1977). Thus,when a docketentry




                                                    p.   717
Honorab1ehGkeDriscol.l - Page 2            (DM-139)




45.13 provides that a justice of the peace or municipal corn??judge shall enter into
the docket “the pmceu%q in each trial had before him,” including the follow@
infolmatioIr

               1. l%e style of the actim

               2 The nature of the offense charged,

               3. The date the warrantwasissuedandtheretummade
           thereon;

                 4. ‘f’betime when the examinationortrialwashad,andifa
           trial, whether it was by a jury or by himself;

               5. The verdict of the jmy, if any;

               6. The judgment and sentence of the court;

               7. Motion for new w         if any, and the decision thereon;

               8. Ifanappealwastake~and

               9. The time when, and the manner in which, the jadgment
           and sentenoe was enforced.

Code Cd.     Pm. art. 45.13(a).

       We lind no express statutory requirement that the electronically stored
&minal docket of a justice court be simultaneously maintained on printed media,
and we are aware of no principle of constitutional law or common law which would
require creation of a “hard copy” of the docket under these cirau~.~tances. Article
45.U fails to stipulate whether a printed copy must be kept.

      Subpan (b) of article 45.13 was enacted in 1989. Acts 1989,71st Leg., ch.
499, 0 1, at 1684-85. Prior to that time, article 45.U imposed no specific




                                            p.   718
Honorable h4ike Driscoll - Page 3      (DM-139)




requirement regarding the medium in which the docket was maintained.
Historically, however, it was generally understood that the docket was a single
record, printed and bound, containing the entries of the pmcced@p in the court.
See former Tu R. Civ. P. 26 (Vernon 1979) (providing that court cl& shall “keep
a court docket in a well bound book”); BUCK’S LAW DICIIONARY431 (defining
“docket” to mean, inter &a, “[a] book containing an entry in brief of all the
important acts done in court in the conduct of each case”). The 1989 addition of
subpart (b) of article 45.U was obviously intended to oEer justices of the peace the
advantages of modem technology, a trend which is evident in other areas of axut
administration. See infm note 2.

      We note that the bill adding subpart (b) also repealed article 45.14 of the
Code of CXminal Procedure, which previously provided:

              At each term of the district court, each justice of the peace
         shall, on the first day of the term of said amrt for their county,
         fde with the clerk of said court a certified transcript of the
                                                 .
         docket kept by such justice, of all cnminal cases examined or
         tried before him since the last term of such district Court; and
         such clerk shall immediately deliver such transcript to the
         foreman of the grand jury.

Acts 1965,59th Leg., cb. 722, at 317 (formerly Code Qim. Proc. art. 45.14 repealed
by Acts 1989,71st kg., ch. 499.0 2). We think the repeal of article 45.14 indicates
general legislative intent to move away from printed or paper media to record the
proceed@ of justice courts. It would be consistent with that general intent to
conclude that justices of the peace are not required to simultan~usly maintain hard
copies of their electronically stored &minal dockets.2

      We note other statutes that are relevant to your inquiry. The court
Administration Act places supervisory and administrative control over the judicial
branch of state government in the Supreme Court of Texas. Gov’t Code 0 74.021.




                                       p. 719
Honorable Mike Driscoll - Page 4        (DM-139)




The court is authorized to adopt rules of administration for the court system
including rules relating to a uniform dockets policy. Id 0 74.024(c)(7). The rules
remain in effect unless and until disapproved by the legislature. Id 0 74.U24(d). To
date, the supreme court has not adopted formal rules goveming the maintenance of
dockets injustice courts.3

         In addition, the Local Govemment Records Act, chapters 201 to 2435of the
Load Government Code, authoriaes the electronic storage of local government
record data ‘in addition to or inrteed of soura documents in paper or other media,
subject to the requirements of this chapter and rules adopted under it.” Local Gov’t
Code 0 205.002 (emphasis added). The State Library and Archives Commission is
responsible for adopting rules governing the electronic storage of local government
recor& including standards and procedures regarding the generation of backup or
preservation copies of electronically stored records and public access to such
records. See id 0 205.W3. The offia of the justice     of the peace and its records are
subject to the act. Id 00 201.003(7) (“local government” includes all district and
precinct of&es of a county), 201.003(8) (“local government record” includes, inter
rrlirr,any document or electronic medium created or received by a local government
or any of its offiars); see u&o Attorney General Opinion JM-1224 (1990) (act
applies to electronic storage of county, district, and precinct records by county data
processing department). The State Library and Archives Commission has to date
not adopted formal rules governing the maintenance of the crimhml dockets of
justia coum

       Accordingly, we conclude that the crimmal docket in a justice court may be
maintained electronically in addition to or in lieu of hard copy originals. Code
Grim. Rot art. 45X+@); Local Wt Code 0 2QS.001. Whether the docket is kept
on paper or maintained electronically, appropriate provisions must be made to
implement public rights of impection. See Gov’t Code 0 27.004(a); Open Records
Decision No. 25 (1974).




                                         p.   720
Honorable Mike mll        - Page 5      (DM-139)




              Ajustiaofthepeaamaymaintaintbecrimhaldocketin
         the justia court elef3ronically in addition to or in lieu of printed
         paper media The justia is not required to simultaneously
         maintain printed paper copies of the electronically stored
         docket.




                                                  DAN      MORALES
                                                  Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARYKELLER
Deputy Assistant Attorney General

RENEAHICRS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Steve Arag6n
Assistant Attorney General




                                         p. 721